372 U.S. 773
83 S.Ct. 1103
10 L.Ed.2d 137
Albert WALKERv.Ross V. RANDOLPH.
No. 2, Misc.
Supreme Court of the United States
April 22, 1963

Walker, pro se.
William G. Clark, Atty. Gen. of Illinois, for respondent.
On Petition for Writ of Certiorari to the Circuit Court of Willamson County, Illinois.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792.